Citation Nr: 1608769	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by: National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant had no active duty service.  He served in the Navy Reserves beginning in June 1988.  The expiration date of his Reserve obligation is unclear from the record.  As of May 2013, he was still shown to be to an active member of his Reserve unit.  However, the issue on appeal is limited to the appellant's assertion that he sustained an ankle injury during a specific period of active duty for training (ACDUTRA) from March 1, 2009, to March 15, 2009.  His duty orders for that period are of record, and service connection is already in effect for a back disability based on that period of service.  As "veteran" status attaches to the period in question, the appellant is hereinafter referred to as "the Veteran."

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the RO in Lincoln, Nebraska.

Although the RO reopened the claim and adjudicated it on the merits in a September 2014 Supplemental Statement of the Case, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

The Veteran requested a Board hearing in his Notice of Disagreement; however, he subsequently elected to have a hearing before RO personnel in lieu of the Board hearing.  In July 2014, the Veteran and his wife presented testimony at a hearing, chaired by personnel at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the most recent adjudication of the claim by the RO; however, as his substantive appeal was received after February 2, 2013, a recent amendment to the pertinent regulation applies, i.e., the additional evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  38 U.S.C.A. § 7105.  

In this case, the Veteran has not requested that the appeal be remanded for initial consideration of the additional evidence by the RO.  Accordingly, the Board will consider the additional evidence in the first instance.  

For reasons addressed in the Board's decision below, the Board has found that a claim of entitlement to an increased rating for the service-connected lumbar spine disability, to include assignment of a separate rating for neurological abnormalities of the left lower extremity, is reasonably raised by the record, but has not been adjudicated by the RO.  That issue is referred to the RO for any action deemed appropriate.  


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied a claim of entitlement to service connection for a left ankle disorder; at the time of that decision, the RO found that the evidence of record did not substantiate an injury in service or a nexus between such injury and a current disability.  

2.  The evidence received since the August 2010 rating decision addresses the unestablished facts of an injury in service, and a nexus between such injury and a current left ankle disorder, in a way that is neither cumulative nor redundant of evidence previously of record, and in a way that raises a reasonable possibility of substantiating the claim.  

3.  A left ankle disorder is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left ankle disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  A left ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Previously Denied Claim

The RO initially denied a claim for service connection for a left ankle disorder in an August 2010 rating decision.  At the time of the August 2010 decision, the RO concluded that the evidence did not substantiate an injury or disease in service and did not substantiate a nexus between any event in service and a current left ankle disorder.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in May 2013.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 2010 decision includes a private medical opinion that purports to relate a current left ankle disorder to service.  As this evidence addresses one of the unestablished facts necessary for service connection at the time of the August 2010 decision, the Board finds that new and material evidence has been received and that reopening of the claim is warranted.  

Service Connection Merits Discussion

The Veteran is seeking service connection for a left ankle disorder on the basis that he incurred an ankle injury in service and that a current ankle disorder is related to that injury.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

Pertinent to the Veteran's assertions here, entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain presumptions are generally available to veterans to assist in substantiating various elements of a claim for service connection.  While the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran," and is therefore available to the Veteran here, for claims based on a period of ACDUTRA, the presumption of soundness applies only when the veteran has been examined at entry into the period of ACDUTRA in question, and where that examination revealed no defects, infirmities, or disorders.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

In this case, there was no examination conducted at entry into the period of ACDUTRA in March 1, 2009.  Therefore, the presumption of soundness does not attach with respect to that period.  

The presumption of aggravation (38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015)) and the presumption of service connection for specific chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) can never apply to periods of ACDUTRA and INACDUTRA.

The Veteran has a current left ankle disorder, shown on December 13, 2012, X-ray findings as a well-corticated ossific fragment adjacent to the medial malleolus.  This disorder is apparently manifested by painful motion of the joint.  

Regarding an injury or disease during the claimed period of ACDUTRA, the Veteran has provided differing accounts of the details of his alleged ankle injury, initially reporting that he twisted his back and was experiencing back and left lower extremity pain, and subsequently stating that he twisted his left ankle, and most recently that he fractured his left ankle.  

In statements taken in May 2009 during a line of duty investigation, the Veteran reported in pertinent part: "As I was climbing up the John Deere front end loader, I put my mud caked boots on the lower step of the [font end loader] which happens to be a rubber swing step.  As I stepped up with my left leg and started to bring my right side up to get the next step, my boot slipped through the lower step.  I started to fall back down and caught myself before I landed on the ground with both hands still clinging to the hand rails.  I pulled my foot out of the lower step and [a fellow serviceman] asked if I was OK.  I told him I just twisted my back but I think I'm fine.  As the next few days went along, my back and left leg began to get sore, but I continued to work through it.  When I returned home, my back became more sore and the pain slowly increased, going into my left leg, shooting down to my ankle.  I have missed some time from work to stay home and rest my lower back.  My back pain has decreased, however the pain in my lower left leg and, ankle got worse, and continues to this day, with some days worse than others."

A statement was also taken from the Veteran's fellow serviceman who witnessed the incident.  This account states in pertinent part: "[The Veteran] was getting on the front end loader when he slipped climbing up the ladder mounted to the side of the piece of equipment.  His foot slipped and he fell back and grabbed the hand rails to stop his fall.  I asked him if he was alright and he said that his back hurt a bit but thought that he would be alright.  Throughout the next week he told me on occasion that his back and leg was still bothering him a bit[, ]even though he was taking some ibuprofen."  

An August 13, 2009, treatment note from Fremont Family Care notes that the "left ankle was sprained about 3-months ago."  On examination, the left ankle showed no pain on palpation, no swelling or ecchymosis; there was good range of motion.  It was just a little "lax" for him sometimes.  The assessment was "Left ankle sprain 3-months ago."  The examiner placed him in an air cast for that ankle for his comfort and to help it heal (VBMS record 03/08/2010). 

An X-ray dated November 30, 2009, reveals no evidence of acute fracture or dislocation.  There was some spurring inferior to the medial malleolus, likely related to previous trauma.  The ankle mortise was radiographically intact.  No significant degenerative changes were noted (VBMS record 03/08/2010).

A November 2009 memorandum from the service department indicates that a line of duty investigation had been initiated and that the Veteran was authorized a one-time medical office visit.  

A periodic health assessment on December 5, 2009, notes the Veteran's pain level as "0."  A December 8, 2009, treatment report from Groene Chiropractic reveals the Veteran's self report of back pain; however, boxes for swollen joints, foot pain, and leg pain, were left blank.  The chiropractor recorded a complaint of low back pain down into the left ankle for the past five months (VBMS record 05/09/2013).  

A January 10, 2010, treatment note from the Lakeside Hospital Emergency Room notes that the Veteran was working and fell, injuring his low back.  He was experiencing a lot of pain with radiation down the left leg especially on lateral calf and ankle (VBMS record 02/12/2010).

The Veteran submitted a VA Form 21-4238 (Statement in Support of Claim) in January 2010, at which time, he reported that "I slipped on the ladder of a Navy front end loader falling and twisting my left ankle."

A January 15, 2010, line of duty medical evaluation (Dr. Gensler) reveals that the Veteran complained of low back pain and radicular spread into the left foot dorsum with onset in March 2009 when he slipped and twisted his back.  The ankle was noted to have a "burning" pain, and there was swelling laterally.  The Veteran noted no prior similar problems.  It was noted that the Veteran was there for an evaluation and "allegedly an LOD."  The examiner recorded: "the answer is LOD: Yes."

A January 29, 2010, line of duty investigation approved the grant of line of duty benefits for the March 2009 ACDUTRA injury.  

An April 12, 2010, treatment note signed by K.R. Lodhia, MD, reveals complaint of left thigh and calf pain.  This was attributed to a herniated disc at L4-5 with left lower extremity radiculopathy (VBMS record 06/17/2010).  

A December 13, 2012, X-ray report shows a well corticated ossific fragment adjacent to the medial malleolus likely secondary to old trauma.  There is no acute fracture and no significant degenerative changes.  The injury was noted to have resulted from a fall in 2010.  There was also a left ankle old avulsion fracture (VBMS record 05/09/2013).   

In his Notice of Disagreement, received in February 2014, the Veteran reported that he "FRACTURED" his left ankle in service. 

At a July 2014 hearing at the RO, the Veteran and his wife testified that he had no issues with his left ankle prior to March 2009, and that he injured his left ankle during the ACDUTRA incident, and that it was immediately evident after the period of ACDUTRA that there was a problem with his left ankle.   

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the Board finds that the contemporaneous nature of the Veteran's account, and that of his fellow service member, given in May 2009, and the account given in the August 2009 treatment report, is highly significant.  In the May 2009 accounts, the Veteran and his fellow service member did not mention a left ankle injury, but discussed a back injury with complaints of pain spreading down the left leg.  In the August 2009 account, the Veteran reported a left ankle injury three months prior, or roughly, May 2009.  He reiterated this timeline in a December 2009 chiropractic visit, noting an injury five months prior.  While the difference may seem insignificant many years later, its significance is greatly enhanced when the passage of time is only a few months.  These accounts provide probative evidence that the Veteran did not sustain a left ankle injury in March 2009, but sustained only a back injury with radiating pain, and that he sustained a distinct left ankle injury in May 2009, which is not shown to have been during any qualifying period of service.

The Board is also persuaded by the fact that the Veteran did not seek treatment immediately for the ACDUTRA injury, and apparently did not report the injury right away.  He appears to have initially reported the account in May 2009, in the general timeframe of what apparently was a May 2009 non-ACDUTRA injury.

Furthermore, because the August 2009 account and the December 2009 account were presented solely in the context of a medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's accounts in May 2009, August 2009, and December 2009, when the Veteran thereafter presented his account, he was seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility and accuracy of the more recent accounts linking an ankle injury to ACDUTRA, as opposed to a back injury with radicular symptoms affecting the left lower extremity, which the Board finds is lacking.  Simply put, the May 2009, August 2009, and December 2009, accounts are more convincing than the Veteran's later statements, and those made on his behalf, in support of a claim for monetary benefits.  

Regarding the element of nexus, the Veteran submitted a private medical opinion of G. Precht, at Ashland Family Clinic, dated in June 2014.  Dr. Precht noted that he had examined the Veteran on June 9, 2014, regarding ankle pain.  The Veteran reported an injury in 2009 in which he stepped up on a front end loader, fell off, and "twisted his left ankle."  Dr. Precht stated: "I believe that this injury continues to manifest itself here currently."  The Veteran reported constant pain since the injury, which waxes and wanes in severity somewhat.  The pain centers around his lateral malleolus and he does have obvious swelling in that area.  Dr. Precht suspected a chronic peroneal tendon injury versus subtalar arthritis and stated that, given the Veteran's chronic lateral ankle pain and examination, "I think it is more likely than not due to this previous injury in 2009 that continues to manifest itself currently."  

The report of VA examination in September 2014 includes a complete review of the record, including the service treatment records, hearing testimony, written statements, and Dr. Precht's report and opinion.  The VA examiner opined that the Veterans left ankle condition was less likely than not incurred in, caused by, or aggravated beyond natural progression, by the incident where his left foot went through the footsteps in a piece of equipment as he was attempting to get on, causing him to fall backwards twisting his back.  

The rationale for this opinion was that the initial medical providers' clinic notes, specifically the August 2009 clinical note, state that the left ankle sprain occurred three months ago.  This puts the timeframe at or around mid-May of 2009.  This is just over eight weeks after the reported mechanism that occurred during service.  Significantly, this was the very first time the Veteran was seen by a medical provider after the claimed service injury in March 2009.  The VA examiner found it "crucial" to note that the provider noted no swelling of the left ankle at that time.  

The VA examiner also noted that the Veteran did not indicate foot pain or swollen joints on his December 8, 2009, chiropractic visit, and that the December 14, 2009, Emergency Room visit found no ankle swelling and diagnosed left peroneal mononeuropathy.  Consistent with this finding, that doctor recommended and EMG (nerve test).  The VA examiner noted that a January 15, 2010, visit to Dr. Gensler represents the first objective finding by a doctor of left ankle swelling.  He noted that, it is well documented that moderate to severe ankle sprains involve swelling.  Given the factual history, he opined that the left ankle sprain occurred 8-9 weeks after the incident in March 2009, and that it is most probable that it flared on or around January 15, 2010, since this is the first time ankle swelling was documented.  

The VA examiner acknowledged the statement of the Veteran's fellow serviceman, which noted back pain, but was silent for left ankle pain or left ankle injury.  

The VA examiner also noted Dr. Precht's opinion, but noted the inconsistencies in the record that were not acknowledged in that opinion.  He specifically noted that the recent X-rays reveal an old trauma affecting the medial malleolus (inner ankle), not the lateral (outer ankle).  He found this inconsistent with the objective findings as discussed in Dr. Precht's opinion.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

While this case involves a difficult factual history, in that the Veteran appears to have sustained multiple injuries over a fairly short period of time, the Board finds that the opinion of the VA examiner is more consistent with the documented factual history than is the opinion of Dr. Precht.  Notably, Dr. Precht appears to have accepted the Veteran's assertion that he twisted his ankle in the ACDUTRA injury, a fact which was not recorded or asserted at the time of the acknowledged back injury.  The Board notes that the weight of a medical opinion is diminished where an opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board acknowledges, as did the VA examiner, that the line of duty investigation mentions left ankle issues.  Findings by a service department verifying or denying an individual's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board observes that, while a line of duty investigation may be determinative regarding the fact that the individual was on duty, and that an injury occurred in the line of duty during such period, it is not determinative regarding the question of entitlement to service connection and the award of VA benefits.  Under VA law, the necessary determination is not simply that an injury was incurred in the line of duty, but that the individual became disabled due to that injury.  Such a finding is not a component of the line of duty investigation.

As discussed above, the line of duty examination was not conducted until January 2010, 10 months after the ACDUTRA injury, and eight months after the May 2009 ankle injury mentioned in the August 2009 report.  The VA examiner accounted for this swelling as a post-injury flare stemming from the May 2009 non-ACDUTRA injury.  Also significant, the line of duty examination specifically notes radicular spread into the left foot and does not find any distinct left ankle injury.  The Board's finding that there was no distinct ankle injury is therefore not in conflict with the line of duty investigation, which mentioned only symptoms, and which did not find a distinct left ankle injury or disability as having been incurred in the line of duty during the period of ACDUTRA.

In sum, the Board finds that the Veteran's recent account that he twisted or fractured his left ankle in the March 2009 ACDUTRA injury is not accurate.  The evidence deemed most credible by the Board demonstrates that he injured his back in the ACDUTRA injury and experienced radicular symptoms in the left lower extremity resulting from that injury.  He subsequently injured his left ankle in a non-ACDUTRA injury.  The Board notes that service connection is already in effect for a lumbar spine disorder, which inherently includes any associated neurological abnormalities such as radiculopathy into the lower extremities.  The Board has referred the issue of entitlement to a separate rating for neurological abnormalities of the left lower extremity in the Introduction above.  The Board does not have jurisdiction to address that matter here.  

For the reasons and bases expressed above, the Board concludes that service connection for a left ankle disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Duties to Notify and Assist

The Board has granted reopening of the service connection claim.  Therefore, the notice provided to the Veteran is deemed adequate to that extent.  As to the merits of the claim, the Veteran does not assert that there has been any deficiency in the notice provided to him in February 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  








CONTINUED ON NEXT PAGE-ORDER


ORDER

Reopening of the claim of entitlement to service connection for a left ankle disorder is granted.  

Service connection for a left ankle disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


